Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 10/8/21.  
Claims 1-20 are pending in this application in this Office Action.
Applicant’s election without traverse of pregabalin, acetaminophen and sustained release in the reply filed on 10/8/21 is acknowledged. Thus Claims 8, 10 and 19-20 are withdrawn from further consideration being drawn to the nonelected species. The restriction is made FINAL.
The search has not been extended to determine the patentability of the other species encompassed by the claims. As a result, claims 1-7, 9 and 11-18 are being examined in this Office Action.

Claim Rejections – 35 USC 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	
Claims 1-7, 9 and 15 are rejected under AIA  35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as being obvious over Chiriac et al. (Expert Opinion on Drug Delivery, 2017, 14(5), 589; applicant’s IDS filed on 6/26/21).
The instant claims are drawn to a fixed-dose combination drug, comprising: an NSAID (non-steroidal anti-inflammatory drug) as a first drug component, and a GABA (gamma- aminobutyric acid)-type calcium channel blocker as a second drug component; wherein the fixed-dose combination drug is formulated for oral administration, and wherein the fixed-dose 
Chirac et al. teaches an oral pregabalin-acetaminophen (acetaminophen 200 mg/ pregabalin 50 mg) oral pharmaceutical tablet (abstract; page 590, second column, 2nd paragraph; Table 1).
Chirac et al. additionally teaches “the release profile of the active substances was closely linked to the degree of porosity of the obtained formulations” and “The release of ACET and PGB from the ODTs was dependent on the excipients nature. A decrease in drug release was correlated with the increase of the MCC or HPMC content in the formulations. This aspect was attributed to the shell effect created by the polymer around the other components of the tablet and is in concordance with the assertion concerning the compatibility between tablet ingredients. The release profile of the active substances was in good agreement with the degree of porosity of the obtained formulations: as the porosity was higher, the active substances were released in higher concentration”. (page 597, first column, last paragraph; page 598, first column, 5th paragraph; figure 5)
Chirac et al. also teaches “The combination of these two drugs in lower doses than each single substance targets somatic and visceral pain, with the advantage of decreasing the possible side effects specific to usual therapeutic doses. The formulation design of oral lyophilisates focuses on providing adequate ODT qualities: macroscopic properties, high th paragraph)
With regard to applicant's limitation for a sustained release form of the drug, the examiner asserts this limitation is met. Even if it is not, it would be obvious to release the drug in a sustained release form in order to optimize the bioavailability of the drug during routine optimization, especially since Chirac et al. teaches the release profile of the drug is linked to the formulation porosity and the nature of the excipients.
Therefore these claims are fully met.
	
 
Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiriac et al. (Expert Opinion on Drug Delivery, 2017, 14(5), 589; applicant’s IDS filed on 6/26/21), in view of Odidi (US 20170273896, pub date Sep. 28. 2017).
Applicant Claims
The instant claims are drawn to a fixed-dose combination drug, comprising: an NSAID (non-steroidal anti-inflammatory drug) as a first drug component, and a GABA (gamma- aminobutyric acid)-type calcium channel blocker as a second drug component; wherein the fixed-dose combination drug is formulated for oral administration, and wherein the fixed-dose combination drug provides upon oral administration in a single dosage unit to an individual in need thereof (a) the NSAID in a sustained release and the GABA-type calcium channel blocker in an immediate release; or (b) the NSAID in a sustained release and the GABA-type calcium channel blocker in a sustained release; or (c) the NSAID in an immediate release and the GABA-type calcium channel blocker in an immediate release.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Chirac et al. teaches an oral pregabalin-acetaminophen (acetaminophen 200 mg/ pregabalin 50 mg) oral pharmaceutical tablet (abstract; page 590, second column, 2nd paragraph; Table 1).
th paragraph; figure 5)
Chirac et al. also teaches “The combination of these two drugs in lower doses than each single substance targets somatic and visceral pain, with the advantage of decreasing the possible side effects specific to usual therapeutic doses. The formulation design of oral lyophilisates focuses on providing adequate ODT qualities: macroscopic properties, high porosity, good palatability, rapid drug release by fast disintegration.” (page 590, first column, 4th paragraph)
With regard to applicant's limitation for a sustained release form of the drug, the examiner asserts this limitation is met. Even if it is not, it would be obvious to release the drug in a sustained release form in order to optimize the bioavailability of the drug during routine optimization, especially since Chirac et al. teaches the release profile of the drug is linked to the formulation porosity and the nature of the excipients.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Chirac et al. is deficient in the sense that it does not teach applicant’s acetaminophen/paracetamol amount and sustained release amount of the NSAID and GABA.
Odidi teaches a controlled extended (sustained) release composition containing a pregabalin and at least one other API, which can be acetaminophen/paracetamol, in amounts ranging from 1 mg to 1000 mg (typical daily dose) of the drug (abstract; paragraph 148).
Odidi teaches “the composition has a dosage strength selected from the group consisting of about 37.5 mg, about 41.25 mg, about 75 mg, about 82.5 mg, about 150 mg, about 165 mg, about 300 mg, about 330 mg, about 450 mg, about 495 mg, about 600 mg, and about 660 mg” (paragraph 81 and 101).
Odidi teaches “In aspects, described herein is a once daily or twice daily pregabalin controlled extended release formulation that may provide chemical stability and more precise control of the release of pregabalin within the place in the upper small intestine where most of L-amino acid transporters reside, but, typically, not beyond the hepatic flexure. Also described herein in aspects is a once daily or twice daily pregabalin controlled extended release formulation that takes into consideration the symptomatology and chronobiology of, for example, fibromyalgia and may be bioequivalent and give higher exposure than immediate release pregabalin given twice a day with a meal. In aspects, described herein are treatments of fibromyalgia syndrome that take into consideration the symptomatology and chronobiology of fibromyalgia and formulations that may improve patient compliance and efficacy in the treatment of pain, sleep, fatigue and other comorbidities including depression and reduce side effect profiles encountered by fibromyalgia patients.” (paragraphs 139 and 140)

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Therefore, it would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to substitute Odidi’s sustained (extended) release formulation of pregabalin and acetaminophen/paracetamol for Chirac et al.’s pregabalin-acetaminophen oral tablet, since Odidi teaches the benefits of their extended release formulation which provide chemical stability, more precise control of the release of the drugs, improved patient compliance and efficacy of treatment. 
Furthermore, with regard to applicant’s limitations regarding the sustained release of each of the drugs, it is the position of the examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation determine the optimization of these limitations to provide the best effective variable depending on the result desired.  Because the art teaches different release times and percentages of the drugs in the drug formulation (see examples, tables and claims), the examiner asserts that the amount of 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.

Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658